Citation Nr: 9934284	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  99-07 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than May 9, 
1997, for the grant of service-connection for peripheral 
neuropathy of the right upper extremity.  

2.  Entitlement to an effective date earlier than May 9, 
1997, for the grant of service connection for peripheral 
neuropathy of the left upper extremity.

3.  Entitlement to an effective date earlier than December 2, 
1996, for the grant of service-connection for peripheral 
neuropathy of the right lower extremity.  

4.  Entitlement to an effective date earlier than December 2, 
1996, for the grant of service-connection for peripheral 
neuropathy of the left lower extremity.  

5.  Entitlement to an effective date earlier than December 2, 
1996, for the grant of special monthly compensation on 
account of the loss of use of a creative organ. 

6.  Entitlement to an effective date earlier than December 2, 
1996, for the grant of a total disability rating based on 
individual unemployability (TDIU).

7.  Entitlement to increased evaluations for peripheral 
neuropathy of the lower extremities evaluated as 20 percent 
disabling, each, prior to May 20, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to May 
1945.  He was noted to have engaged in combat with enemy 
aircraft attacking convoy enroute to Leyte Island.  

The Board of Veterans' Appeals (Board) notes that on November 
23, 1999, a favorable ruling was made on the appellant's 
motion pursuant to 38 U.S.C. § 7107 and 38 C.F.R. 
§ 20.900(c), to advance his case on the docket as good or 
sufficient cause had been shown.

The veteran recently submitted a statement withdrawing his 
claims of entitlement to increased evaluations for peripheral 
neuropathy of the upper extremities and for increased special 
monthly compensation based on impotency.

The Board notes that the issues on appeal stem from 
Department of Veterans Affairs (VA) Regional Office (RO) 
rating decisions.  

An historical review of the record shows that on March 6, 
1990, the veteran formally filed a claim of entitlement for 
VA compensation benefits for the onset of peripheral 
neuropathy as a detrimental effect of isoniazid (INH) therapy 
administered for service-connected pulmonary tuberculosis 
(PTB).

In a rating decision of June 1990, the RO denied the 
veteran's claim of entitlement to service connected 
compensation for peripheral neuropathy with involvement of 
the lower extremities based on incurrence or aggravation in 
active service or as secondary to INH treatment for service-
connected PTB.  The record also contained medical evidence of 
impotency secondary to peripheral neuropathy. 

In June 1990, the veteran was notified of the denial of his 
claim and of his appellate rights.  In a rating decision in 
July 1991, the RO confirmed and continued the denial of 
service connection for neuropathy and impotency as a result 
of INH therapy.

The record shows that the RO determined that the rating 
decisions of June 1990 and July 1991 were final as the 
veteran was not shown to have filed an appeal therefrom.  The 
RO determined that the veteran next filed a reopened claim of 
entitlement to compensation benefits for peripheral 
neuropathy of the lower extremities secondary to INH therapy 
for service-connected PTB with the submission of new and 
material evidence on December 2, 1996. 

In a rating decision dated in December 1997, the RO granted 
service-connection for peripheral neuropathy of the lower 
extremities evaluated as 20 percent disabling, each, under 
Diagnostic Code 8520 pursuant to 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) as a result of VA treatment, effective 
December 2, 1996, the date of receipt of such claim with new 
and material evidence reopening the previously denied issue.  
The rating decision reflected that entitlement to special 
monthly compensation was granted under appropriate 
regulations for loss of use of a creative organ from December 
2, 1996.  At that time, the record showed that service 
connection was also in effect for PTB, status post right 
upper lobe lobectomy evaluated as 30 percent disabling since 
July 29, 1975, and thoracoplasty and left varicocele 
evaluated as noncompensable, each.  The combined schedular 
evaluation to include the bilateral factor for peripheral 
neuropathy of the lower extremities was 60 percent, effective 
December 2, 1996.

In a rating decision of May 1998, the RO granted service-
connection for peripheral neuropathy of the upper extremities 
evaluated as 20 percent disabling, each, under Diagnostic 
Code 8510 pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) as a result of VA treatment, effective May 9, 1997, the 
date the veteran raised such issue for the first time at an 
RO hearing.  The RO also granted service-connection for 
neuropathy, ilio-inguinal nerve evaluated as noncompensable 
under Diagnostic Code 8530 pursuant to 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) as a result of VA treatment, 
effective May 9, 1997.  The combined schedular evaluation 
with consideration of the bilateral factor for the upper and 
lower extremities was raised from 60 to 80 percent effective 
May 9, 1997.

In a rating decision in June 1998, the RO granted entitlement 
to TDIU effective January 1, 1998, the first day after the 
veteran was no longer self-employed.  

In a rating decision in July 1998, the veteran was granted 
TDIU retroactively to December 2, 1996.  It was noted that an 
informal conference was held with the veteran's service 
officer who pointed out that the veteran only made $1,774 
during the 12 months between December 1996 and December 1997.  
It was noted that his service-connected disabilities had 
clearly made him unemployable.  It was noted that the veteran 
met the criteria for consideration as of December 2, 1996, 
the effective date for his 60 percent evaluation.  The 
veteran disagreed with the decision, and a statement of the 
case that included the issue of an earlier effective date for 
the assignment of the special monthly compensation and TDIU 
was issued in November 1998.  Although the issue was not 
included in a subsequent personal hearing, it was perfected 
by a substantive appeal dated in April 1999.  

In a rating decision dated in August 1999, the RO assigned a 
100 percent schedular evaluation for loss of use of both feet 
effective May 20, 1999, thereby subsuming as of that date the 
separate 20 percent evaluations assigned for peripheral 
neuropathy of the lower extremities under Diagnostic Code 
8520 and the grant of TDIU in effect from December 2, 1996. 

The Board notes that the issues of entitlement to the 
assignment of an effective date earlier than December 2, 
1996, for the grant of a total 100 percent evaluation based 
on TDIU and entitlement to increased evaluations for 
peripheral neuropathy of the lower extremities evaluated as 
20 percent disabling, each, prior to May 20, 1999, will be 
addressed in the Remand portion of the decision. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  On March 6, 1990, the RO received a statement from the 
veteran in which he requested initial consideration of 
service connection for peripheral neuropathy due to INH 
therapy for service-connected PTB.

3.  Following the RO's denial of service connection for 
peripheral neuropathy in June 1990, the veteran, within one 
year of notification thereof, submitted a statement 
expressing his disagreement with the decision, thereby 
initiating the appellate process.

4.  At the time of receipt of the veteran's claim for 
secondary service-connection for peripheral neuropathy on 
March 6, 1990, the record contained VA clinical records 
showing lower extremity peripheral neuropathy and impotency; 
the neuropathy was subsequently determined to be secondary to 
INH therapy for PTB during the course of the appeal. 

4.  On May 9, 1997, the veteran first claimed entitlement to 
service connection for peripheral neuropathy of the upper 
extremities secondary to INH therapy for service-connected 
PTB that was first confirmed on subsequently dated VA 
examinations.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of March 6, 
1990, but no earlier, for the grant of service-connection for 
peripheral neuropathy of the lower extremities and for 
special monthly compensation based on loss of use of a 
creative organ have been met.  38 U.S.C.A. §§ 5107(a)(b), 
5110 (West 1991); 38 C.F.R. 
§  3.400 (1999). 

2.  The criteria for an effective date earlier than May 9, 
1997 for the grant of service-connection for peripheral 
neuropathy of the upper extremities have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that in an initial rating decision of 
November 1945, the RO granted service connection for PTB.  

The postservice medical evidence dating from approximately 
May 1945 refers to treatment of PTB with INH therapy but is 
silent for any finding or complaint regarding an underlying 
peripheral neuropathy process until VA outpatient clinical 
records dated September 18, 1989 showing the veteran 
complained of losing feeling in both legs.  He noted he had 
seen a private physician about his symptoms and was told that 
the problem could be related to TB medications.  He noted 
that his symptoms had started 10 years earlier.  He noted 
taking INH for 10 or more years with curtailment in 1971.  A 
reported impression was peripheral neuropathy probably due to 
INH therapy.

A VA outpatient clinical record dated October 26, 1989 noted 
peripheral neuropathy of questionable etiology, alcohol and 
or INH.  On December 14, 1989 impression was peripheral 
neuropathy of unknown etiology and impotence.  

On a report of a special neurologic consultation in January 
1990 by K.H.Z.I., M.D., a neurologist, the veteran reported 
that he was partially retired.  He related his history of 
treatment for PTB, including having been on INH from 1964 to 
1972.  He did not recall the dose of INH.  He reported that 
in 1972, he was advised to stop taking the medication due to 
possible adverse effect on the liver.  He had never resumed 
the medication after that point.  The veteran recalled having 
some difficulty with erectile function in 1968, and recalled 
that, by 1973 or 1974, he started having leg cramps and 
twitching in the legs, for which he took quinine.  It was 
noted that throughout the 70s, he had cramps in the legs, 
noting the feet tended to be colder.  It was noted that in 
1983, he did have a period of excessive drinking lasting 3 
months, and in 1984, he found that he was completely 
impotent.  The veteran reported that in 1987, he was 
evaluated by physicians with a question of peripheral 
neuropathy.  He recalled between 1987 and 1988, drinking too 
much "a couple of years there."  He continued to note the 
decrease of sensation from the early 1980s on, with numbness 
being evaluated in 1988 with nerve tests and blood tests.  He 
recalled being told he had a peripheral neuropathy and 
advised not to cross his legs.  Subsequently, a physician 
considered the possibility of INH-induced neuropathy, and 
Vitamin B6 was started in September of 1989.  At this time he 
felt his feet did not have much feeling, with a burning 
sensation on the left foot with cold.  He also complained of 
incoordination of his feet, feeling that he did not pick them 
up high enough.  Examination showed absent knee and ankle 
jerks and moderate reduction of vibratory sensitivity 
distally and minimally in the fingers.

Following a neurologic examination the examiner's reported 
impression reflected that the veteran had a history of 
tuberculosis, treated for years with INH.  The veteran 
subsequently noted changes of a progressive nature with loss 
of sensation in feet and, at this time, had loss of reflexes 
and reduction of sensitivity to large fiber modalities at 
least.  He had previously been evaluated neurologically, 
though the examiner noted not having those assessments.  The 
examiner concurred with the encouragement for the veteran to 
discontinue all ethanol, as it seemed that the symptoms had 
largely occurred in a progressive fashion more recently.  It 
was noted that only obscure mechanisms could be possibly 
related to previous tuberculosis or INH. 

On a report of a special follow-up neurologic consultation in 
February 1990 by K.H.Z.I., M.D., it was noted that the 
veteran had his electromyograph (EMG)/ nerve conduction 
velocity (NCV) study with comparison to two prior studies.  
The examiner noted that he reviewed the study and the 
comparison with the veteran.  It was noted that the veteran 
discontinued the INH in 1972 and that he had never taken the 
medication again.  While he was having some leg cramps and 
erectile dysfunction in the late 60s to 70s it was in the 
early 80s that he began having numbness, being evaluated in 
Spokane.  He had a period of excessive drinking in the early 
80s and in the later 80s.  He currently stated he had not had 
a drink in the last month.  

The examiner noted that it seemed improbable that the INH 
would be responsible for the effects of a neuropathy that was 
present at this time, with the appearance of denervation, as 
fibrillation activity was not noted seven years ago, but was 
present now; that it would seem unusual for these symptoms to 
have been progressive despite being off the medication for 8 
to 18 years.  The examiner noted that there was a possible 
mechanism in neuropathies where there was a dropout of fibers 
or nerve cells and that subsequent superimposed injury, such 
as could be caused by toxins such as ethanol, other toxins, 
metabolic abnormalities, natural aging effects, or familial 
traits that become more manifest as there was a smaller pool 
of functioning units and hence a symptomatic level was 
reached earlier.  It was noted that this would be very hard 
to demonstrate without having had careful diagnostic tests 
earlier over the years. 

The examiner noted that in any case, at this time, there was 
no particular reason for the veteran to be taking Pyridoxine 
as the effects of the INH would have been completed from a 
toxic standpoint in 1972.  Additionally, it was noted that 
authorities did not feel that Pyridoxine administration 
affected the rate of recovery after the neuropathy was 
established.  The examiner noted that it seemed unlikely that 
it would affect the recovery 18 years after INH 
administration.  Thus, it was noted that additional 
etiologies of the veteran's neuropathy that could be 
compressive most obviously included ethanol.  He was strongly 
encouraged to desist from any further ethanol ingestion.  
Also, it was noted that he could have had additional 
superimposed metabolic abnormalities such as B-12 deficiency, 
hypo- or hyperthyroidism, or immunologic abnormalities or 
paraproteinemias as may be revealed by ANA, rheumatoid 
factors, compliment or immune complex studies, protein 
electrophoresis.  It was noted that he could additionally 
have had other toxic exposure, noting that he was involved in 
printing.  He did not seem, however, to be involved in 
exposure to heavy solvent fumes.  Further detailed evaluation 
of his history of such toxic exposures may be important he 
was encouraged to try to recall those exposures in more 
detail.  Heavy metal screens such as for lead, mercury, 
arsenic were unlikely causes of peripheral neuropathy but 
could be assessed.

The examiner noted that finally, idiopathic or familial 
peripheral neuropathies were additional possibilities though 
a prior history revealed no suggestion of peripheral 
neuropathy in the family.  It was noted that since these were 
fairly mild symptoms or may have variations within a family, 
testing other family members could possibly be revealing.  
The very long clinical course of this neuropathy made 
paraneoplastic processes extremely unlikely.

The examiner recommended completing hematologic assessments.  
He noted that the veteran's neuropathy appeared to be an 
ongoing almost balance of degeneration and reinnervation.  He 
doubted that this was an early motor neuron disease 
superimposed on a mild sensory neuropathy, but time would be 
necessary to reveal that possibility if it is present. 

The impression noted on the EMG report at that time revealed 
chronic sensory motor axonal polyneuropathy or sensory motor 
neuropathy.  It was noted that as the latter would be an 
unusual process, it seemed most likely that the findings 
represented a sensory motor polyneuropathy or a process of 
multiple etiologies.  The process appeared to have continued 
denervation activity suggesting continued insult to the axons 
or neurons.  

On March 6, 1990, the RO received the veteran's claim of 
service connection for progressive peripheral neuropathy with 
secondary impotency as a detrimental consequence of INH 
therapy for service-connected PTB.  

A VA inpatient clinical record dated March 22, 1990 noted an 
impression of impotency secondary to peripheral neuropathy.  

On a report of a VA neurological examination in May 1990, it 
was noted that the veteran recalled in 1966 or 1967, he first 
started to note some twitching of the muscles of the legs.  
Gradually this increased.  His main concern for many years 
was cramping in the legs.  Because of this he had been placed 
on quinine and this had helped his cramping to a certain 
degree.  Gradually, the veteran started to notice other 
problems, muscle twitching and cramping.  He noted problems 
with retaining an erection and now had an ascending numbness 
or decreased sensation in the feet and legs, ascending up to 
the waist.  It affected only the lower extremity, almost as 
if he had panty hose on and not the upper extremities at all.  
His feet were cold most of the time.

There had been no sudden weakness of one arm or leg.  He had 
to take Dalmane p.r.n. to help him to sleep.  He had 
imbalance and got tired walking, with his left foot dragging 
more than the right.  He had twitching and fasciculations of 
his legs to the waist.  He had noted only the tips of his 
fingers as being somewhat cool at times and getting numb.  
There were no other sensory changes except for below his 
waist and no other symptoms except that with overwork and 
exhaustion many years ago, he passed out once.  His only 
medications were multiple vitamins and B-6. 

It was noted that the veteran had been recently seen by Dr. 
I., and repeat EMG and nerve conduction studies had been 
performed.  These results were not in his chart.  He had had 
tuberculosis but this was apparently just in his lungs and he 
did not have any other specific symptoms.  He was a retired 
plastic packaging worker.  He did not drink now but he used 
to be an alcohol drinker and in fact may have had some 
problems with alcohol at the time his original ascending 
muscle weakness and numbness problem arose. 

On examination, the veteran had erythema of the palms and 
decreased hair of legs and feet with slightly cool feet and 
toes but not remarkably so given the ambient condition.  
Tinel's and Phalen's signs and Adson's maneuver were 
negative.  Axial compression and traction showed no 
symptomatology.  The right wrist ratio was 70 percent and the 
left was 72 percent.  The forearms were 24 centimeters (cm) 
in circumference and the arms 27 cm in circumference.

Both legs were 94 cm in length.  The right calf was 31.5 cm 
in circumference and the left was 34 cm.  The right thigh was 
42 cm in circumference and the left was 44 cm.  The right 
hand grip was reported as 23, 26, 26 kg. in strength and the 
left was 28, 29, 29 kg.  Proximal lower extremity muscles 
were 4/5 power for the hip extensors and abductors and 4+/5 
power for hip flexors and adductors.  The quadriceps femoris 
was 3+/5 power on the right, 4/5 power on the left with 
hamstrings 4/5 power bilaterally.  Foot dorsiflexion was 3+/5 
power on the right, 4-/5 power on the left, with plantar 
flexion 4/5 power bilaterally.  The extensor digitorum brevis 
muscles showed no asymmetry in muscle bulk.  There was no 
other muscle bulk, power, or tone asymmetry, no abnormality, 
drift or fasciculations.

The deep tendon reflexes were symmetrically present at 2+ at 
the biceps and triceps, 1+ at the brachioradialis, and 
completely absent even with reinforcement at the knees and 
ankles bilaterally.  Abdominal responses were absent 
bilaterally. Cremasteric reflexes were absent bilaterally.  
The right plantar response was equivocal and the left was 
definitely flexor.  No primitive reflexes were seen.

Sensory examination showed decreased perception of all 
modalities over the left lower extremity more than the right; 
both of them were delineated by the inguinal ligaments 
bilaterally anteriorly and the lower buttocks to the 
trochanter bilaterally. The two point discrimination in the 
upper extremities is 3 millimeters (mm) and there was no 
astereognosis.  Position and vibration sense were decreased 
at the toes, not the ankles bilaterally.

There was a tendency towards a somewhat unsure wide-based 
gait without limp or circumduction and there was no foot 
drop.  The veteran could walk on his toes, heels and tandem 
walk despite this.  He had a normal squat and could rise 
without asymmetry and do a sit up to 90 degrees.  There was a 
mild to minimal ataxia with heel-to-shin testing.

Both arms at the shoulders had range of motion to "T-8 on 
the right and T-6" on the left without crepitations.  They 
could be extended upward and forward 180 degrees backwards to 
45 degrees, and abducted to 180 degrees with external and 
internal rotation to 90 degrees and adduction to 45 degrees. 
The elbows could be fully extended to zero degrees,  and 
flexed to 130 degrees.  The forearms can be supinated and 
pronated to 90 degrees.  The wrists could be extended 80 
degrees, flexed 80 degrees, ulnar deviated to 45 degrees, and 
radially deviated to 20 degrees.  

Hip extension was to 5 degrees, flexion was to 130 degrees, 
internal rotation was to 45 degrees and external rotation was 
to 30 degrees with negative Patrick's test.  Hoover's test 
was negative.  Waddel's test was negative.  The knees could 
be fully extended to 0 degrees, and flexed 130 degrees.  The 
feet could be dorsiflexed to 10 degrees, plantar flexed to 35 
degrees, inverted to 30 degrees and everted 10 degrees.  

It was noted as medical history that the chart showed that in 
1983 moderate slowing of motor conduction velocities with 
decreased left sural sensory response was found but there was 
normal median and ulnar sensory responses.  There were only 
mild motor unit changes consistent with a mixed peripheral 
neuropathy, demyelinating in nature with some axonal 
involvement.  In 1987, a physician found nerve conduction 
studies normal in the upper extremity motor and sensory 
findings with a normal distal peroneal sensory latency, 
prolonged motor latency, slowed conduction velocities and 
reproduced amplitude of motor response.  The left posterior 
tibial distal motor latency was normal in conduction and 
amplitude.  At that time his examination findings showed only 
a trace of ankle reflexes, reduced knee reflexes but also 1+ 
biceps and triceps reflexes and absent brachioradialis 
reflexes.  At that time he also found sensory changes from 
the lower third of the thighs bilaterally in a stocking 
distribution.  Investigations at that time included a normal 
B-12, folic acid and ANA screen and nonreactive RPR.  Serum 
protein electrophoresis was normal.  In general it was 
thought at that time there was no significant progression of 
symptoms.

The examiner's impression was that the veteran was exposed to 
INH therapy for many years for treatment of tuberculosis.  
Only recently had he developed an increasing ascending 
stocking distribution distal neuropathic symptomatology which 
had been demonstrated to be present both in 1983 and 1987 
although of a mild to minimal type.  He now demonstrated 
clinically a peripheral neuropathy of both sensory and motor 
type with decreased vibration and sensation sense, less than 
pin and temperature sense, from the inguinal ligaments 
distally.  There was no clinical evidence for peripheral 
neuropathy in the upper extremities and nerve conduction 
studies to date had not demonstrated any change.  There was 
no evidence of dysautonomia or evidence of radiculopathy or 
spinal cord involvement.  It was noted that the veteran had a 
mixed peripheral neuropathy which had a curious distal 
distribution limited only to his lower extremities.  It was 
noted that it was possible that more recent nerve conduction 
studies would demonstrate upper and lower extremity axonal 
more than demyelinating effects.

It was noted that the implication was that INH used for many 
years to treat his tuberculosis had caused the peripheral 
neuropathy.  Also, it was noted that while this was possible 
it was noted that the usual dosage of 3-5 mg/kg. daily of INH 
caused an incidence of 2 percent neuropathy with 6 mg. per 
day causing 17 percent incidence of neuropathy.  It was also 
noted that the neuropathy evolved gradually with continued 
INH administration eventually showing ataxia, profound 
sensory loss and atrophy of muscles distally.  No such clear-
cut atrophy was present in the veteran.  Recovery of the 
peripheral neuropathy usually commenced within weeks of drug 
withdrawal and was gradual, taking months or years, to 
evolve.  Pyridoxine administration did not affect the rate of 
recovery although it could prevent its initiation.

It was noted that the veteran had a peripheral neuropathy 
clinically which appeared not to have significantly 
progressed according to nerve conduction and EMG studies 
between 1983 and 1987 but clinically appeared to have 
progressed with increased loss of reflexes and an ascending 
clinical level of symptomatology even in the absence of 
continued exposure to any significant metabolic or toxic 
product. This would seem to make it unlikely that INH was to 
blame for his peripheral neuropathy but on the other hand 
there was no clear-cut evidence for an etiology for the 
peripheral neuropathy given the data available.  It was noted 
that apart from the evidence of his left symphathectomy with 
a slightly warmer left lower extremity, there is no other 
neurologic abnormality on examination. 

In June 1990 the RO denied service connection for neuropathy 
claimed as a result of INH therapy.  The veteran was notified 
of this decision and of his appeal rights.  In May 1991 the 
veteran submitted reports of neurological examination and 
laboratory studied described below.  His statement noted that 
he was submitting additional evidence on his claim that his 
neuropathy was related to his service-connected PTB.  He also 
stated the neuropathy had also caused impotence and noted 
that pharmacology texts stated that INH could cause 
peripheral neuropathy.  He summarized that since his PTB was 
service connected and he was given INH over a long period of 
time, he felt his neuropathy was definitely service 
connected.

On a report of a special neurologic examination in January 
1991 from a panel of two physician's at Good Samaritan 
Hospital and Medical Center, J.L.O., M.D., Director, 
Peripheral Nerve Unit and R.V., M.D., Neuromuscular Fellow, 
it was noted that at present, the veteran complained of 
painful cramps and twitching in both lower extremities from 
the thigh to the toes.  He stated these cramps appeared 
mostly at night when he was in bed.  He also complained of 
numbness distal from both mid-legs.  By numbness, he meant 
"no sensation, like when you have Novocaine."  At present, 
he denied "tingling" or other paresthesias.  He stated both 
feet felt cold.  It was an unpleasant cold sensation 
increased by cold and relieved by warming.  Nevertheless, he 
stated that the feet were not objectively as cold as they 
felt.  He also stated that he has difficulty feeling 
temperature with the feet. He had burning pain in the dorsum 
and sole of the left foot since an injury to the foot in 
1983.  He denied static mechanical hyperalgesia although he 
stated that he had "a small spot" in the dorsum in the left 
foot where light touch is "sensitive."  He volunteered mild 
swelling of the feet associated with mild bluish 
discoloration of the skin of both feet.  He also volunteered 
mild weakness of both feet.  "I stumble once in a while."  
He denied wasting.  He also denied balance difficulties and 
stated he could walk in darkness without problems.  He denied 
symptoms in the hands.  He complained of complete impotence 
for the past six years. 

The physicians related an extensive review of the veteran's 
medical history and record which included treatment for PTB, 
a left foot blow-out injury in 1983 eventually resulting in 
left lumbar sympathectomy to restore circulation in the area 
and extensive diagnostic studies related to his neurologic 
complaints.  According to the veteran, he had been treated 
with INH from 1964 to 1972.  He reported that he started 
having difficulty with erections in 1968, his feet began to 
feel cold in 1970 or 1971 and he started feeling numbness in 
his feet in approximately 1980.  In 1989 VA physicians 
diagnosed neurogenic impotence and stated the possibility of 
an INH induced neuropathy.  The veteran also reported that he 
was a retired salesman and was working part-time at present.

On the current evaluation, the veteran was described as a 
good historian.  Both hands were symmetrically warm by 
palpation.  The left foot was warmer than the right by 
palpation.  Mild bluish discoloration was observed in both 
feet in dependence.  No other abnormality of the color of the 
skin is observed.  Hair and nails were normal.  Peripheral 
pulses were present and symmetrical.  No enlarged nerves are 
palpated.  There was no Tinel sign overlying the common 
nerves. 

On neurological examination there was atrophy of the extensor 
digitorum brevis (toe) muscles.  Muscle power and tone were 
normal in both upper extremities.  There was moderate 
weakness of dorsiflexion of both big toes.  No other 
significant weakness was found in the lower extremities.  
Coarse fasciculations were observed in the thighs and legs on 
both sides.  Coordination was normal in the upper and lower 
extremities.  There was hypoesthesia to light touch in a 
stocking distribution distally from both mid-legs.  Two-point 
discrimination threshold was 4mm in the tip of both index 
fingers, 5cm in the dorsum of the right foot and 7cm in the 
dorsum of the left foot.  Joint position sense was normal in 
both upper extremities.  It was slightly diminished in the 
toes of both feet.  Vibration sense was diminished distally 
in the toes of both feet.  There was warm hypoesthesia in 
stocking distribution distally from both mid-legs.  Cold 
hypoesthesia was present in stocking distribution distally 
from the ankles.  Pinprick was  felt as "less  sharp" in 
stocking distribution distally from the mid-legs.  At the 
moment of the examination, there was no dynamic nor static 
mechanical hyperalgesia.  In summary, distal hypoesthesia in 
stocking distribution to several sensory modalities was 
noted.  No hypoesthesia in saddle distribution was evidenced.

Tendon reflexes were present and symmetrical in both upper 
extremities. Both knee reflexes were sluggish.  Ankle 
reflexes were absent bilaterally.  Plantar responses were 
flexor. Gait was normal.  He was able to walk on heels but 
unable to walk on tiptoes on the left foot because of pain.  
Romberg sign was negative.

Following a diagnostic workup, both examiners' comment 
reflected that they agreed with Dr. I., that the veteran 
carried an apparently acquired sensory motor neuropathy.  It 
was noted that this neuropathy was predominantly axonal as it 
affected unmyelinated axons and the electrophysiological 
study showed that the predominant abnormality was diminution 
of amplitude of SNAP and CMAP, while Dr. I., found signs of 
denervation in the EMG.  It was noted that although the 
veteran was taking INH at the onset of his symptoms, the 
possibility of an INH induced neuropathy seemed unlikely as 
most of the veteran's symptoms developed and worsened well 
after 1972 when the medication was stopped.  Therefore, 
another etiology for this chronic and progressive neuropathy 
was recommended for exploration.  It was also possible that 
INH initially induced a mild neuropathy which became more 
evident as other factors developed, such as common decay in 
peripheral nerves with aging.  To support this hypothesis, 
other etiologies had to be ruled out.

A follow-up report of laboratory studies in March 1991 
regarding hidden causes of the veteran's neuropathy reflected 
normal test results.  

In July 1991 the RO denied service connection for neuropathy 
of the lower extremities and impotency as a result of INH 
medication for PTB.  The veteran was informed of the decision 
and of his appeal rights.  No disagreement with this decision 
was indicated by the veteran within one year of notification 
thereof.

On December 2, 1996, the RO received a statement from the 
veteran's representative requesting that the claim for 
service connection for peripheral neuropathy of the legs and 
feet secondary to INH treatment for PTB and for a urinary 
condition secondary to service-connected varicocele be 
reopened.

In a statement dated May 4, 1997, E.S.B., M.D., reported he 
extensively reviewed the veteran's medical records regarding 
the issue of peripheral neuropathy and his allegation that it 
related to prolonged treatment with INH.  He noted that the 
following salient information had been extracted from his 
records: (The term veteran has been substituted for the 
veteran's name or word patient.)

1.  The veteran has suffered from 
advanced pulmonary tuberculosis, which he 
contacted in the military service prior 
to February l945 and was granted an 
honorable discharge secondary to 
disability from tuberculosis of the 
lungs, moderately advanced, February 28, 
1945....  

4.  He was noted to have relapsed and 
developed active, moderately-advanced 
pulmonary tuberculosis in September of 
1964, at which time he was started on INH 
(isoniazid) 100 mg t.i.d. and sodium PAS 
3 grams t.i.d.  These were to be 
continued for a year to a year and a 
half.  

5.  He entered St. Luke's Hospital in 
Spokane.  Washington where, on December 
3, 1964, he underwent right upper 
lobectomy and it was advised that the 
patient remain on INH for at least two 
years subsequent to his surgery.  
Nevertheless, sputums and pathology did 
not reveal active pulmonary tuberculosis 
at that time.  

6.  The post-operative length of 
treatment for the INH and PAS was stopped 
prematurely at six months.  He was re-
evaluated in December of 1966 for 
recurrent symptoms of night sweats. 
minimal hemoptysis. increased sputum and 
late-afternoon fever.  

7.  He was placed on INH and PAS in 
January of 1967 and, after three months 
of therapy, he was symptomatically much 
improved.  Multiple gastric and sputum 
cultures failed to reveal mycobacteria 
and tuberculosis, although atypical acid-
fast organisms resembling Runyon group II 
were cultured.  Impression was pulmonary 
tuberculosis, minimal activity.

8.  He continued on INH and PAS until 
November 1967, when he was declared 
inactive.  Subsequently, he developed 
active peptic ulcer disease and PAS was 
discontinued, although he continued to 
take INH 300 mg daily, presumably for the 
duration of his life.

9.  In July of 1969, he was working as a 
mortician, approximately six hours per 
day, and being followed with six-month 
interval examinations which were 
localized, focused predominantly on the 
chest without comment referable to his 
peripheral nervous system.

10.  He was maintained on NIH until 1975, 
at which time there was felt to be great 
concern about the medications effect on 
his liver and it was discontinued 
permanently.  Allocations of excessive 
alcohol consumption at about this time 
were apparently unfounded.  

11.  Approximately in 1968 the veteran 
began experiencing painful cramps and 
twitching in both calves.

12.  In 1970, both feet started feeling 
cool. 

13.  During the ensuing decade, symptoms 
gradually worsened, resulting in 
paresthesias and
dysesthesias in the feet and lower 
extremities. 

14.  In 1983, he was referred to a 
neurologist, [], who performed nerve 
conduction studies and EMGs and found a 
mixed axonal demyelinating neuropathy. 

15.  In 1987, [the veteran] consulted 
[another neurologist] who diagnosed a 
stable neuropathy plus a compression of 
the perineal nerve Metabolic studies 
including protein electrophoresis, 
vitamins B-12 folate, RPR, CRC, blood 
sugar and ANA were all negative.  

16.  In 1990, he was evaluated by [Dr. 
I., a neurologist]  for possibility of 
INH induced peripheral neuropathy with 
the finding of chronic sensory motor 
axonal polyneuropathy or sensory motor 
neuropathy and the subsequent impression 
that it was improbable that the INH would 
be responsible for the effects of the 
neuropathy that he was seeing at that 
time, as contrasted with what was 
evidenced seven years ago.  Alternative 
possibilities to account for his 
neuropathy would be idiopathic, familial, 
metabolic or toxic, noting that he was 
involved in the printing trade and also 
worked as a mortician and	 embalmer. 

17.  [Dr. I.] referred [the veteran] to 
[the two specialists at Good Samaritan 
Hospital and Medical Center in March of 
1991] who summarized his history, 
performed comprehensive physical and 
elegant neurologic studies, confirming 
[Dr. I.'s] finding of an acquired sensory 
motor neuropathy affecting large caliber 
afferent fibers as well as impairment of 
function of small caliber afferent 
channels.  This neuropathy was 
predominantly axonal, as it affects 
unmyelinated axons, and finally the 
possibility of an INH induced neuropathy 
seemed unlikely, as most of [the 
veteran's] symptoms developed and 
worsened well after 1972, although the 
medication was not stopped until 1975.  
He suggested ruling out other 
possibilities and etiologies.  He 
performed additional lab studies 
including vitamin B-6. heavy metal, 
arsenic lead and mercury and urine for 
Bence Jones protein.  These specialized 
studies proved to be normal.  

18.  It was recommended that a nerve 
biopsy could be performed to determine 
the origin of his
neuropathy.

Reported conclusions were as follows:

1.  It is apparent that [the veteran] 
contracted pulmonary tuberculosis during 
World War II, while in the military in 
the service of his country.  

2.  This resulted in significant 
morbidity and disability and required 
surgery to his right lung.  

3.  He was treated with INH for a 
prolonged period of time, from 1964 to 
1975, intermittently. 

4.  He was not provided pyridoxine 
vitamin B-6 supplementation to avoid the 
neurologic toxicity of the INH.  

5.  He had a normal peripheral nervous 
system examination documented in his 
military records prior to taking 
isoniazid.  

6.  He has an undefined peripheral 
neuropathy, the etiology of which has 
baffled even the most knowledgeable 
specialists in that field.

7.  Allegations of excessive alcoholism 
may be unfounded.  

Consequently, the physician's impression and considered 
opinion was that the INH was likely, and on a more-probable-
than-not basis, to have been an etiologic factor in the 
development of his disabling peripheral neuropathy.

On May 9, 1997, the veteran attended a hearing before a 
hearing officer at the RO. A copy of the hearing transcript 
is on file.  He essentially recounted the history of 
peripheral neuropathy as noted in the cited medical records 
above.  He also essentially complained of peripheral 
neuropathy in the upper extremities secondary to INH therapy.  

On a report of a VA peripheral nerve examination in September 
1997, it was noted according to the veteran, he became ill 
with loss of weight in the fall of 1944; and was discovered 
to have far advanced pulmonary tuberculosis in February 1945.  
He was treated with bed rest at a Marine Hospital and 
transferred to Walla Walla VAMC in 1945 where a pneumothorax 
was attempted, but was unsuccessful because of adhesions.  He 
left the hospital in November 1945 to rest at home.  He 
apparently, generally improved, but by 1964, 2 cavities had 
developed in his right upper lobe and he had a right upper 
lobe lobectomy in 1964 in Spokane.  Following this, he was 
treated with INH and PAS.  Because of stomach problems and 
peptic ulcer, he was told to stop the PAS in November 1967.  
And, thereafter, continued INH alone until 1975.  He was 
informed at that time that because of concern of liver 
toxicity, he was told to discontinue it.  He stated prior to 
that, he had been told he would need to take it the rest of 
this life.

The INH therapy, the veteran stated, was begun at the Spokane 
VAMC and he recalled making 1-2 trips to Seattle for 
checkups.  He stated he had 2-3 visits for his post-surgical 
followup but recalled no followup visits specifically to 
monitor his INH therapy.  He stated the dose was 300 mg. per 
day and he was faithful in taking the medication.  About 
1967, he began to notice tingling in his lower extremities 
and twitching of his muscles.  He did not see the VAMC for 
this but saw his family physician who was not sure of the 
origin and gave him quinine to take which he stated helped 
some.  He also noted that his feet became cold and about 1968 
or 1969, he had difficulty maintaining an erection.  He 
stated the numbness went proximally up his legs.  In 1982, a 
diagnosis of neuropathy was made after some electrical 
testing and he was told there was little or no therapy for 
the condition.  He stated his doctor in 1969 indicated INH 
was the problem with his neuropathy.

It was noted that presently, symptom wise, the veteran's main 
complaints were of cold feet and, after walking a few miles, 
his feet hurt and started burning which may continue for 
several days.  The sense of numbness extended from his feet 
to approximately his distal thighs.  He stated there was also 
numbness in the genital area.  The numbness extended, in a 
patchy fashion, from his distal or mid thighs up to his 
waist.  For about 2 years, there has been some numbness of 
his upper extremities in a patchy pattern.  He also 
complained he ran out of energy and needed to take a nap on a 
daily basis.  He stated if his feet were warmed they had a 
sensation of burning. 

Objective examination of the lower extremities revealed no 
essential difference in light touching between right and 
left.  The veteran had a sense of tingling when the dorsum of 
the feet were stroked.  The numbness extended approximately 
up to the thighs.  The toes were noticeably cool but the 
proximal feet were warm.  The foot pulses and popliteal 
pulses were very good.  Reflexes of the lower extremities, 
DTR's and ankle jerks were not elicited.  With reinforcement, 
there was a slight response of the left knee jerk.  There was 
a 2+ right biceps reflex and 1+ on the left. Diagnosis was 
peripheral neuritis and impotence, as likely as not, due to 
INH therapy.

On a report of a VA peripheral nerve examination in March 
1998, it was noted that the neuropathy had been progressive 
from his lower extremities, and it started up to his upper 
extremities.  He fatigued very easily.  He noted a cramping 
pain in his hands when he tried to grip things.  They tended 
to go into spasm and did this more so following any type of 
exercise.  He had been on quinine to help the leg cramping 
and this was the only treatment he had received.  It 
decreased the cramping but not the neuropathy.  

It was noted that the veteran had paresthesias of both the 
lower extremities up to the abdomen and from the chest, out 
the shoulders and out the upper extremities.  It had been 
getting progressively worse, particularly noting a marked 
decrease in sensation to "hold and cold and sharp versus 
dull."  The veteran stated that he was beginning to lose his 
balance occasionally and he got very tired easily and was 
forced to retire in January of this year.  He noted he would 
not have had to retired had it not been for his problems 
associated with the neuropathy.  

It was noted that the veteran had complete sensation and loss 
of sensory to sharp versus dull on the lower extremities from 
his feet up through to his abdomen.  He could feel pressure 
only.  He had poor differential between hot and the cold and 
he was unable to differentiate 2 point differentials.  On the 
upper extremities, he was getting progressively worse and he 
could differentiate sharp/dull intermittently at different 
points on his arms, in kind of a random fashion.  At other 
parts, he had difficulty telling the difference between sharp 
versus dull.  He had no sensation in the groin area and had 
been impotent, as previously stated from sometime in the 
1980s.  He could feel the neurowheel on the palms of his 
hands, but not on the backs of his hands or arms.  He was 
unable to feel anything other than pressure with the 
neurowheel on his legs clear to the abdomen which was a 
decrease in the sensation as compared to previous 
evaluations.  He was able to feel pressure on his lower 
extremities but that was the only sensation he was able to 
feel.  There was no evidence of muscle wasting, atrophy or 
anything of that type.  The patient just had a loss of 
sensation to feeling as well as pain and discomfort in these 
areas.  As stated, neuropathy went from the feet clear up to 
the abdomen area and it was progressing now out from the 
shoulders out the arms and hands.  Range of motion was not 
affected at all by this neuropathy.  He had full range of 
motion of his joints.  The sensitivity to cold that he 
previously had had decreased to the point that he had 
difficulty in differentiating between hot and cold at this 
time.  Diagnosis was progressive peripheral neuropathy 
secondary to prolonged INH medication intake with residual 
toxicity.

The veteran's claim for a total disability rating based on 
individual unemployability was received in June 1998.

In a private medical statement dated January 1999, J.K.R., 
M.D., a specialist in hematology and oncology, noted treating 
the veteran for recently diagnosed extensive small cell lung 
cancer.  She further noted that unfortunately due to a 
history of peripheral sensory neuropathy due to long term INH 
ingestion for tuberculosis, the veteran would be monitored 
closely for chemotherapy-induced worsening of his peripheral 
neuropathy.  

In May 1999, the appellant attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  He noted filing an earlier claim in 1990 for 
peripheral neuropathy secondary to INH therapy that was 
discontinued in 1975.  He noted having enormous problems with 
his lower extremities at the time he filed his claim in 1990 
including numbness and tingling.  He described upper and 
lower peripheral neuropathy symptoms.  He noted that his 
lower extremity symptoms were similar to the upper extremity 
symptoms but more severe.  He noted not having total control 
of the lower extremity muscles and having difficulty climbing 
stairs.  He noted having constant numbness and tingling 
sensation as well as a foot drop.  He noted that with his 
cancer he was not able to walk as far as he ordinarily could, 
18 holes of golf.  He noted having muscle spasms in the lower 
legs with full range of motion.  He also stated that his 
peripheral neuropathy condition within at least the past year 
had become severe due to chemotherapy treatment for cancer.  

Subsequently received were private medical records dating 
between approximately December 1998 and June 1999 referring 
to courses of chemotherapy for lung cancer.  On examination 
in December 1998, the veteran had no complaints of motor 
weakness, difficulty ambulating or upper extremity problems.  
Motor strength was full and symmetrical throughout but 
reflexes were absent in the lower extremities.  In February 
and April 1999 the veteran reported no change in his 
peripheral neuropathy.  On May 25, 1999, he felt that his 
neuropathy was slightly worsening.  

On a report of a VA peripheral nerve examination in July 
1999, it was noted that the veteran's peripheral neuropathy 
was aggravated by recent chemotherapy.  The examiner 
commented that the increased neuropathy had caused an 
essentially complete footdrop, numbness of the feet, muscle 
weakness and fatigue and incoordination.  These all affected 
his ability to walk and keep his balance in a normal fashion.

Criteria 

The effective date of an award of disability compensation by 
reason of 38 U.S.C.A. § 1151 shall be the date such injury or 
aggravation was suffered if a claim is received within one 
year after that date; otherwise, it shall be the date of the 
receipt of a claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 
3.400(i).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (1999).

The effective date of an evaluation and entitlement of an 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase, will be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) 
(1999).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  38 C.F.R. 
§ 3.155 (1999).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from date it was sent to the claimant, it will be 
considered filed as of date of receipt of an informal claim.  
Id.

In accordance with the provisions of 38 C.F.R. § 3.157(a) 
(1999), report of examination or hospitalization as claim for 
increase or to reopen, the effective date of pension or 
compensation benefits, if otherwise in order, will be the 
date of receipt of claim or date when entitlement arose, 
whichever is later.  A report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits under an 
existing law or for benefits under a liberalizing law or 
Department of Veterans Affairs issue, if the report relates 
to a disability which may establish entitlement.

Preliminary Matters

Initially, the Board finds that the veterans claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
plausible claims have been presented. Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).


I.  Entitlement to effective dates 
earlier than December 2, 1996, for the 
grants of service-connection for 
peripheral neuropathy of the lower 
extremities and for loss of use of a 
creative organ.  

Analysis

A comprehensive review of the evidence of the record shows 
that when the veteran's claim of developing peripheral 
neuropathy as a consequence of INH therapy for service-
connected PTB and the evidence of record as outlined above 
with pertinent private and VA medical opinions are viewed in 
light of the pertinent laws and regulations cited above, it 
becomes apparent that the more appropriate bases for granting 
service-connected compensation benefits for peripheral 
neuropathy is grounded in the provision of 38 C.F.R. 
§ 3.310(a) rather than 38 U.S.C.A. § 1151.  Additionally, it 
appears that reviewing the veteran's claim of entitlement to 
an earlier effective date for the grant of service-connection 
for peripheral neuropathy and loss of use of a creative organ 
as though service-connection was granted on a secondary bases 
is not prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

At this juncture, the Board notes that in a statement of 
record received at the RO in early May 1991, in response to 
the notice of denial of his claim, the veteran reiterated his 
claim that he developed a peripheral neuropathy process as an 
adverse consequence of INH treatment for service-connected 
PTB.  He submitted additional evidence and argument and noted 
that he should definitely be service-connected.  While such 
statement did not contain the exact words "notice of 
disagreement," it reflected a lack of agreement with the 
denial, and, viewing the statement in the light most 
favorable to the veteran, the Board concludes that the intent 
of such statement may be reasonably construed as a notice of 
disagreement with the initial June 1990 RO rating decision 
denying secondary service-connection for neuropathy.  
38 C.F.R. § 19.118 (1990).  Although the RO listed only 
neuropathy of the lower extremities in that decision, it is 
also clear that the neuropathy claimed by the veteran and 
included in the issue of service connection for neuropathy at 
that time included loss of use of a creative organ; the July 
1991 rating decision specifically included the claim of 
neuropathy resulting in impotency in its denial.  Therefore, 
the Board also concludes that the June 1990 rating decision 
was timely appealed and that finality did not attach to it.  
A statement of the case should have been issued, and the 
rating decision of July 1991 did not cure this procedural 
defect.

Therefore, a de novo review of the evidence shows that at the 
time the veteran first filed a claim of service-connection 
for peripheral neuropathy due to treatment of service-
connected PTB on March 6, 1990, the pertinent evidence showed 
the earliest dated evidence on file suggesting a peripheral 
neuropathy process secondary to INH therapy for PTB was a VA 
outpatient clinical record dated September 18, 1989.  
However, his original claim was filed on March 6, 1990.  

Although the subsequent pertinent reviews of the record by 
private and VA physicians in 1990 and 1991 were certainly 
equivocal as to the etiology of the neuropathy, more recent 
neurological consultants concluded that the underlying 
peripheral neuropathy process as manifested clinically was 
probably due to INH treatment for service-connected PTB.  
When the evidence is viewed in light of the pertinent 
effective date laws and regulations cited above, it appears 
that March 6, 1990, may be assigned as the proper effective 
date for the grant of service-connection for peripheral 
neuropathy involving the lower extremities and erectile 
function as that was the date of claim.  The September 1989 
outpatient treatment record cannot be considered an informal 
claim because it did not clearly identify the benefit sought, 
and 38 C.F.R. § 3.157 provides for an earlier effective date 
only in the cases of a claim for increase or reopened claim.  
That is not the case here.  There is, therefore, no basis for 
an effective date earlier than March 6, 1990.

II.  Entitlement to an effective date 
earlier than May 9, 1997, for the grant 
of service-connection for peripheral 
neuropathy of the upper extremities.

Analysis

A comprehensive review of the evidence of record as outlined 
above clearly shows that a peripheral neuropathy process 
involving the upper extremities due to INH therapy for 
service-connected PTB was essentially first shown on VA 
examinations dated at a time following the veteran's initial 
claim for such benefit made at a hearing at the RO on May 9, 
1997.  The claim for service connection for neuropathy was 
open at that time, but prior to that date, the record showed 
no more than some complaints of transient symptoms involving 
the upper extremities.  It was noted on VA examination in May 
1990 that there was no evidence of neuropathy of the upper 
extremities.  Clearly, the extensive evidence reported in the 
above paragraphs is without any evidence of a recognized 
claim specific to the upper extremities or medical evidence 
suggestive of a chronic peripheral neuropathy process in the 
upper extremities prior to May 9, 1997.  The preponderance of 
the evidence is against the claim of entitlement to an 
effective date earlier than May 9, 1997 for the grant of 
service-connected benefits for peripheral neuropathy of the 
upper extremities.  


ORDER

Entitlement to an effective date earlier than May 9, 1997, 
for the grant of VA service-connection for peripheral 
neuropathy of the upper extremities is denied.  

Entitlement to an earlier effective date of March 6, 1990, 
but no earlier than that date, for the grant of service-
connection for peripheral neuropathy of the lower extremities 
is granted. 

Entitlement to an earlier effective date of March 6, 1990, 
but no earlier than that date, for the grant of special 
monthly compensation on account of loss of use of a creative 
organ is granted. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that "where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern" is not applicable to the 
assignment of an initial rating for disability following an 
initial award of service connection for the disability.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged ratings."  

The Board notes that in order to accord the veteran due 
process the RO should assign initial evaluations for service-
connected peripheral neuropathy of the lower extremities 
dating between March 6, 1990, and December 1, 1996 and 
thereafter reconsider the claims entitlement to an effective 
date earlier than December 2, 1996, for the grant of a total 
disability rating on the basis of individual unemployability 
(TDIU) and entitlement to increased evaluations for 
peripheral neuropathy of the lower extremities evaluated as 
20 percent disabling, each, prior to May 20, 1999.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  After undertaking any development 
deemed essential, the RO should assign 
initial disability evaluations for 
service-connected peripheral neuropathy 
of the lower extremities in light of 
Fenderson v. West, 12 Vet. App. 119 
(1999), and, the RO should reconsider the 
claims of entitlement to an effective 
date earlier than December 2, 1996, for 
the grant of TDIU and entitlement to 
increased evaluations for peripheral 
neuropathy of the lower extremities 
evaluated as 20 percent disabling, each, 
prior to May 20, 1999.

2.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the RO for final appellate review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran unless he is notified by the RO.  




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals








